Case 2:16-bk-52886   Doc 40   Filed 06/17/20 Entered 06/17/20 13:32:13   Desc Main
                              Document     Page 1 of 2



           UNITED STATES BANKRUPTCY COURT
              SOUTHERN DISTRICT OF OHIO
                   EASTERN DIVISION
In re Lois K. Forsythe                      :      Case No. 2:16-bk-52886
                                            :
                                            :
            Debtor                          :      Chapter 13
                                            :
                                            :      Judge Preston

                         Suggestion of Death
      Now comes Attorney for the debtor and hereby gives notice of the death of the
Debtor, Lois K. Forsythe on May 5, 2020.


                                      Respectfully submitted


                                      /S/ Jetta Mencer__________________
                                      JETTA MENCER (0013024)
                                      Attorney at Law.
                                      P.O. Box 1115
                                      Columbus, OH 43216
                                      (740) 622-3462
                                      (740) 879-2801 FAX

                                      Attorney for Debtor
                                                                                                           llili*l;ll
                   Case 2:16-bk-52886                                     Doc 40                  Filed 06/17/20 Entered 06/17/20 13:32:13                                                                           Desc Main
                                                                                                        Ohio Department of Health
                                                                                                  Document          Page 2 of 2
                                                                                                            VITAL STATISTICS
                                  Primary Reg. Dist. No. 1601                                                                                                                         State File      No. 2020046278
                                                                                                           CERTIFICATE OF DEATH
                                  Registrar's        No.            '1601-2O20000062

                         l.Decedent's Legal Name (First, Middle, Last, Suffix) (tnctude AKA,s if any)                                                                                    2. Sex             3. Date of Death (MolDayNear\

                         LOIS K FORSYTHE                                                                                                                                                 FEMALE MAY 05, 2020
                        4. Socral secunty Number             5a. Age        5b. Under 1 Year           5c. Under 1 day             o. uare or urnn(Mo/uayt\eat)           7. Birthplace(City and State or Foreign Country)
                         XXXXXXXX
                         XXX-XX-XXXX
                                                             (Years)
                                                             RR
                                                                            Months      Days
                                                                                        I
                                                                                                       Hours Minutes
                                                                                                                 I                 JUNE 20, 1931                          PITTSBU RGH, PENNSYLVANIA
       I                 8a. Restdence State                                         8b. County                                                                 8c. City or Town
                        oHro                                                         COSHOCTON                                                                  COSHOCTON
       -
       I
       I
                         8d. Street Address and Zip Code                                                                                                                                          9. Ever in US Armed Forces?
       I                 1729 FLINT LANE 43812                                                                                                                                                    NO
                         10. Marital Status at Time of Death                                                                         11 Surviving Spouse's Name (lf wife, give name prior to frrst matrrage)
       --                WIDOWED (AND NOT REMARRIED)
       I
        -.-             12. Decedent's Education
                         DOCTORATE DEGREE OR
                                                                                                                          13. Decedent of Hispanic Origin
                                                                                                                          NO
                                                                                                                                                                   14. Decedenl's Race
                                                                                                                                                                   WHITE

         -T             15. Fahefs Name                                                                                              16. l\rother's Name (prior to first marriage)
          -              PAUL KERN
                        17a lnformant's Name
                                                                                                                                     ELEANOR MCCLEERY
       :a                                                                                                                            17b. Relationship to Decedent             1   7c. Nlailjng   Address    (Street and Numbor, City, State, Zip code)
       -6
       I@
       -N               SHARON FORSYTHE-PRICE                                                                                        DAUGHTER                                      424WALLER STREET
                        18a. Place of Death
       -@
       -4               DECEDENT'S HOME                                                                                                                                        PORTSMOUTH, OHIO 45662
                        18b. Facility Name (lf not lnstitution, give street & number)                                                16c. Qrty or Iown, State and Zap Code                                             roo. uouilry or ueatn
              @
              r          1729 FLINT LANE                                                                                             COSHOCTON, OH 43812                                                              COSHOCTON
              N
                        19. Funeral Seryice Licensee or Other Agent                                                            20. Lrcense Number (of ,icensee)                21. Name and Complete Address of Funeral Facilily
       AO                JESSICA A PAISLEY
       @o                                                                                                                      009294                                          GIVEN-DAWSON-PAISLEY                         FU NERAL
       @N
       NO               22. Method and Place of Disposition
       dN                                                                                                                                                                      186 PARKAVE
                        BURIAL - COSHOCTON COUNTY MEMORY GARDENS, COSHOCTON, OH
                                                                                                                                                                               cosHocToN, oH 43812
                        23. Local Registrar                                                                                                         24. Date Filed (Monlh/Oay/Year)
                        LINDA JAMISON                                                                                                               MAY 07, 2020
                        i3n.*"fl,l,,i,"""rfrCenityrngPhySician:TothebestoImyknowledge'deathoccutrodatthenme'date,andplace:andduetothecaus"o,,"o."nnF

                        26b. Time of Death                                                        26c. Date Pronounced Dead (Month/Day/Year)                                       26d. Was Case Referred to Medical Examiner or Coroner?
                        07:32                                                                     MAY 05. 2020                                                             NO
                        26e. Certifier Name and Tille                                                                                                26t License      number              I   ZOg. Oate Signed (Month/Day/yeaa)
                        DWIGHT J MCFADDEN,                                    III                                         MD                          35.082662                           | MAY       07,2020
                        Z/. Name and Address of Person who Compleled Cause of Death
                        DWIGHT J MCFADDEN, III, 716 COMMERCIAL AVE SW, NEW PHILADELPHIA, OH 44663
                        z6,Hanl,Enterlhedjsease'InjUries,orcomplicatonsthatcausedthedeath.Donotenlerthemaeotopngsuitl@                                                                                             ApProxmare rnleryat
                                      only one cause on each line. Type or print   h petmanent blue or black tnt                                                                                                   Onset and Death
                       lmmediate Cause
                                                         END STAGE RENAL DISEASE
                       (Final disease or condition
                       resulling in death)
                                                                                                                                                                                                                     UNKNOWN

                       Sequenlially list              b. Due to (or as Consequence of)
                       londitions, if any,               DIABETES MELLITUS                                                                                                                                           YEARS
                       eading to immediate
                       )ause.
                                                      c. Due to (or as Consequence of)
                       :nter Underlying Cause
                        Disease or injury that
                                                      J. Due to (or as Consequence of)
                       n a dealh)



                       Part ll. Olher signiflcant conditions contributing to death but not resulting in lhe underlying cause given in pad   I                               29a. Was An Autopsy             29b. Were Autopsy Findings Available
                                                                                                                                                                            Performed?                      Prior To Completion Of Cause of
                                                                                                                                                                                                            Death?
                                                                                                                                                                             NO                             NOT APPLICABLE
                       30. Did Tobacco Use Contribute to Death?                    31. lf Female, Pregnancy Status                                                          32. l\.4anner of Death

                        NO                                                         NOT APPLICABLE.                                                                          NATURAL
                       33a. Date of lnjury (Mo/Dayl/ear)             33b. Time of lnjury          ,3c Place of lnjury (e.9., Decedent's home, @nstruction site, restaurant, wooded area)                                   33d lnjuryatWork?


                       33e Location of lnjury (Street and Number or Rurat Route i.tumber. City m Town, State)

                       33f. Describe How lnjury Occuredl                                                                                                                               339. lf Transportation lnjury, Specify




      :O




                                                                                                        tineJa,,,l*rr:is*n, lt*qi**;r ;;r


                                                                                                                          MAY        - fi       ?il?$
                                                                                                                     .,   1r


                                                                                                                ,--       iir I I               '] v,v ;;
                                                                                                                                                            "




*"|r:r'tryffiY *!IPT'!$'Y'r*"{l$       s**(JMHNr lS AN EXACT COPY                                                OF Tt{E RECORB ON Flt-H WITH THE OHI0 DEPARTMENT OnEvqE#dLTH"
